—Judgment, Supreme *475Court, New York County (William Wetzel, J.), rendered December 10, 1996, convicting defendant, after a jury trial, of two counts of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 8 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. Defendant’s arguments are unpreserved, and we decline to review them in the interest of justice. Were we to review these claims, we would find no evidence in the hearing record of any suggestiveness in this spontaneous identification made during a canvass of the area.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People provided ample evidence at trial of defendant’s identity as one of the robbers. Issues concerning the reliability of the identification testimony were properly presented to the jury and its determinations are supported by the record.
The court properly precluded admission of the complaint report as a prior inconsistent statement, since the hearsay document contained composite descriptions, not attributable to any specific witness (People v Covington, 209 AD2d 713, 714, lv denied 85 NY2d 971). As such, the report was not proper impeachment material, and was not admissible under any other theory. On the existing record, which defendant has not sought to amplify by way of a CPL 440.10 motion whereby matters of strategy could be explored, we find that defendant received meaningful representation (People v Benevento, 91 NY2d 708).
We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining arguments. Concur — Williams, J. P., Wallach, Andrias and Saxe, JJ.